Case 7:19-cv-04689-KMK Document 23 Filed 01/23/20 Page 1 of 1

 

[is | Barshay
Sanders PLLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Sarah Greifman, individually and on behalf of all
others similarly situated, Docket No: 7:19-cv-04689-KMK
Plaintiff,
-against-
Alltran Financial, LP, MEMO ENDORSED
Defendant.

 

 

 

NOW COMES the Plaintiff(s) Sarah Greifman, individually and on behalf of all others
similarly situated, by and through counsel, to provide Notice to the Court that the present cause
has been settled between the parties, and:

WHEREFORE, a settlement agreement (“Agreement’’) is in the process of being finalized,
and upon payment of the settlement amount, the parties will submit a Stipulation of Voluntary
Dismissal with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)Gi);

As such, the parties request:

1. The Court stay this case and adjourn all deadlines and conferences; and

2. The Court deny, without prejudice, any outstanding motions; and
DATED: January 23, 2020

BARSHAY SANDERS, PLLC
Cyawitcd. Tre Cleric of |
By: /s David M. Barsha
Cour i ve ipecePutiiry David M. Barshay, Esq.
be xeanal rote BARSHAY SANDERS, PLLC
veqaroreel © 100 Garden City Plaza, Suite 500

Mone. Garden City, New York 11530
tne percuiny Tel: (516) 203-7600

Cyer. No. IF -) AA Fax: (516) 706-5055

eA) Attorneys for Plaintiff
aecurech Corlereme

@ acki cured.
o Te Powhes ave 40 Ye

rai SHeulechon by Peper
[U, Uso.

 

 

 
